 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AGREEMENT
     This Agreement is entered into and made effective as of the Effective Date
(as defined below) by and between, on the one hand, Sony Computer Entertainment
America Inc. (“SCEA,” a Delaware corporation) and Sony Computer Entertainment
Inc. (“SCEI,” a Japanese corporation), and on the other hand, Immersion
Corporation (“Immersion,” a Delaware corporation). Each of the foregoing
entities shall be referred to herein as a “Party.”
Recitals
     A. SCEA, SCEI, and Immersion were parties to a lawsuit, Immersion
Corporation v. Sony Computer Entertainment America, Inc. et al., Case
No. C-02-0710 CW (WDB), in the United States District Court for the Northern
District of California (the “Lawsuit”), which has concluded.
     B. On April 7, 2005, the court entered a final amended judgment (the
“Amended Judgment”) in the Lawsuit in Immersion’s favor against SCEA and SCEI
jointly and severally in the amount of $82,000,000 in damages, plus pre-judgment
interest at the prime rate in the amount of $8,874,888, costs, and interest
which accrues by law.
     C. The court entered a permanent injunction in a separate order dated
March 24, 2005 (the “Permanent Injunction Order”), which it stayed pending
SCEA’s and SCEI’s appeal to the Federal Circuit, and awarded a compulsory
license fee for the duration of the stay. SCEA and SCEI filed an appeal, which
has been dismissed as of the Effective Date.
     D. With the pending appeals having been dismissed and the Amended Judgment
now final and satisfied as of the Effective Date, the Parties desire by this
Agreement to establish a new business relationship relating to matters separate
from those adjudicated in the Lawsuit under which they will each grant to the
other certain rights as defined herein.
     NOW, THEREFORE, in consideration of the foregoing premises of the terms and
conditions of this Agreement, the parties agree as follows:
1. Definitions
     1.1 “Adult Product” means: (i) [****] content, access to which may be
lawfully provided solely to users who certify that they are at least 18 years of
age; and (ii) media (e.g. videos, CDs and DVDs) containing the content described
in (i), but only to the extent that the rights to create the content or media
described in (i) and (ii) above have been licensed prior to the Effective Date
under the Immersion Patents to another party on an exclusive basis.
     1.2 “Affiliate” means, with respect to a Party, an Entity controlling,
controlled by or under common control with such Party. For purposes of this
Agreement, “control” means the direct or indirect ownership of over fifty
percent (50%) of the outstanding voting securities of an Entity, or the right to
receive over fifty percent (50%) of the profits or earnings of an Entity, or

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
the right to make policy decisions of an Entity, including the right to choose
the board of directors. In no case shall Sony Ericsson Mobile Communications AB
or any Entity it controls be considered a Sony Entity for purposes of this
Agreement.
     1.3 “Amended Judgment” shall have the meaning set forth in Recital B.
     1.4 “Automotive Product” means any hardware product, software product, or
combination of hardware and software that provides Haptic Capability to the
extent used in an automobile, truck, bus, train, or other transportation
vehicle. Hardware or software whose primary function is not the delivery of one
of the foregoing functions is not an Automotive Product. Automotive Products are
not Adult Products, Consumer Products, Foundry Products, Medical Products,
Industrial Products, Mobility Products or Gambling Products, and are not in the
Gaming Field of Use.
     1.5 “Capture Period” means the period commencing on the Effective Date and
ending on a date ten (10) years after the Effective Date.
     1.6 “Change of Control” means: (a) the direct or indirect acquisition
(except for transactions described in clause (b) of this paragraph below),
whether in one or a series of transactions by any Entity of (i) ownership,
beneficial or otherwise, of issued and outstanding shares of capital stock of a
Party, the result of which acquisition is that such Entity possesses 50% or more
of the combined voting power of all then-issued and outstanding capital stock of
such Party, or (ii) the power to elect, appoint, or cause the election or
appointment of at least a majority of the members of the board of directors (or
such other governing body that exercises a similar level of control over such
Entity in the event a Party or any successor Entity is not a corporation); or
(b) a merger, consolidation or other reorganization or recapitalization of a
Party with an Entity or a direct or indirect subsidiary of such Entity, provided
that the result of such merger, consolidation or other reorganization or
recapitalization, whether in one or a series of related transactions, is that
the holders of the outstanding voting stock of such Party immediately prior to
such consummation do not possess, whether directly or indirectly, immediately
after the consummation of such transaction, in excess of 50% of the combined
voting power of all then-issued and outstanding stock of the merged,
consolidated, reorganized or recapitalized Entity, its direct or indirect
parent, or the surviving Entity of such transaction.
     1.7 “Console” means a proprietary consumer computer entertainment platform
manufactured and marketed for the purpose of running Game software licensed and
written for that computer entertainment platform. The PS2 is an example of a
Console.
     1.8 “Consumer Products” means any tangible consumer electronics products
designed and distributed primarily for non-commercial, personal use by end-user
consumers, such as televisions, personal computers and consumer audio equipment,
and that are not Adult Products, Foundry Products, Medical Products, Automotive
Products, Industrial Products, Mobility Products or Gambling Products, and are
not in the Gaming Field of Use.

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     1.9 “Effective Date” means the later of the dates on which the Amended
Judgment has been satisfied and discharged and the Permanent Injunction has been
dissolved.
     1.10 “Entity” means a corporation, association, partnership, business
trust, joint venture, or proprietorship that can exercise independent legal
standing.
     1.11 “Excluded Products” means, collectively, Adult Products, Foundry
Products, Medical Products, Automotive Products, Industrial Products, Mobility
Products and Gambling Products.
     1.12 “First Party Haptic Game Device” means a Haptic Game Device
(i) marketed and distributed by a Sony Entity to operate on or function in
conjunction with a Console of a Sony Entity and (ii) marketed and distributed
under a brand or mark owned by a Sony Entity.
     1.13 “Foundry Product” means a product which is designed by or for a third
party without substantial input from a Party or its Affiliate, and manufactured,
reproduced, sold, leased, licensed or otherwise transferred from a Party or its
Affiliate to that third party (or to customers of, or as directed by, that third
party) on essentially an exclusive basis. Foundry Products are not Adult
Products, Consumer Products, Medical Products, Automotive Products, Industrial
Products, Mobility Products or Gambling Products, and are not in the Gaming
Field of Use.
     1.14 “Gambling Products” means casino and bartop amusement gaming products
that are gambling applications. Gambling Products are not Automotive Products,
Adult Products, Foundry Products, Medical Products, Consumer Products,
Industrial Products, or Mobility Products, and are not in the Gaming Field of
Use.
     1.15 “Game” means the content application software that is designed,
marketed and distributed to operate on a Console. “GranTurismo” is an example of
a Game.
     1.16 “Game Developer” means an Entity that develops or publishes
PlayStation Games that are not Adult Products. Under this Agreement, an Entity
is a Game Developer only to the extent that it develops or publishes the
foregoing games and not for any other purpose or activity.
     1.17 “Games-in-Suit” means those 47 specific games identified in the jury
verdict form in the Lawsuit, and not any later versions of those games.
     1.18 “Gaming Field of Use” means the market for gaming products for
personal computers, Consoles, handheld video games, and arcade products, and
does not include the market for Excluded Products or Consumer Products. The
Gaming Field of Use includes Consoles, Games, and Haptic Game Devices.
     1.19 “Haptic Capability” means [****].

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     1.20 “Haptic Game Device” means a controller, peripheral device or other
user input device, such as a joystick, wheel, touchpad, gamepad, haptic control
knob, or mouse, that can provide Haptic Capability when used to play a Game on a
Console.
     1.21 “Immersion Patents” means, collectively, the Non-Litigated Patents and
the Patents-in-Suit.
     1.22 “Industrial Product” means any hardware product, software product, or
combination of hardware and software that provides Haptic Capability to the
extent used in an industrial application, such as a haptic control knob or a
touchscreen that provides tactile feedback to the user. Hardware or software
whose primary function is not the delivery of one of the foregoing functions is
not an Industrial Product. Products, including hardware and software, that the
Sony Entities use solely internally in their business, or provide to third
parties to use solely for development of Licensed Products, or the tools for
development of Licensed Products, pursuant to the rights granted in
Section 2.1(c) below, are not Industrial Products. Industrial Products are not
Adult Products, Consumer Products, Foundry Products, Medical Products,
Automotive Products, Mobility Products or Gambling Products, and are not in the
Gaming Field of Use.
     1.23 “ISLLC” means Internet Services LLC.
     1.24 “Lawsuit” shall have the meaning set forth in Recital A.
     1.25 “Licensed Products” shall be as defined in Section 2.1(c) below.
     1.26 “Litigated PlayStation Products” means the following products, to the
extent they were the subject of the Lawsuit: (i) the Games-in-Suit, (ii) the PS1
and PS2, and (iii) First Party Haptic Game Devices marketed and distributed by
the Sony Entities to operate on the PS1 or PS2 under a brand or mark owned by a
Sony Entity.
     1.27 “Medical Product” means any hardware product, software product, or
combination of hardware and software that provides Haptic Capability to the
extent used in the course of medical treatment of patients, the training of
medical personnel for medical procedures, or the simulation of any medical
procedure. Hardware or software whose primary function is not the delivery of
one of the foregoing functions is not a Medical Product. Medical Products are
not Adult Products, Consumer Products, Foundry Products, Industrial Products,
Automotive Products, Mobility Products or Gambling Products, and are not in the
Gaming Field of Use.
     1.28 “Mobility Product” means any hardware or software product for use in
handheld mobility applications whose primary purpose is to provide communication
through transmission of voice or text between one or more end users and that
uses a combination of (a) electromagnetic transmission or other form of
transmission and/or (b) conventional or internet switching or internet routing
to permit communication to or from mobile users (such as cell phones). Mobility
Products are not Adult Products, Consumer Products, Foundry Products,

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Medical Products, Automotive Products, Industrial Products or Gambling Products,
and are not in the Gaming Field of Use.
     1.29 “Non-Litigated Patents” means all patents, other than the
Patents-in-Suit, that have issued as of the Effective Date, or that may issue
during the Capture Period, and all patent applications filed or that claim a
priority date (including continuations-in-part) prior to the Effective Date or
during the Capture Period, in any country in the world, which are owned or
licensable by Immersion or its Affiliates, and with respect to which Immersion
or its Affiliates have the right to grant the licenses and covenants of the
scope granted herein to the Sony Entities without payment of royalties or other
consideration to a third party. Non-Litigated Patents shall not include any
patents of a surviving Entity following a Change of Control of Immersion, but
shall include patents of Immersion or its Affiliates that qualified as
Non-Litigated Patents before consummation of such Change of Control of Immersion
and that are held by such surviving Entity after consummation of such Change of
Control.
     1.30 “Non-Litigated PlayStation Products” means (i) Games other than the
Games-in-Suit that are designed and marketed by a Sony Entity or a third party
to operate on the PS1 or PS2 and marketed and distributed under a brand or mark
owned by a Sony Entity or such third party, (ii) First Party Haptic Game
Devices, which were not the subject of the Lawsuit, marketed and distributed by
the Sony Entities to operate on the PS1 or PS2 under a brand or mark owned by a
Sony Entity, (iii) First Party Haptic Game Devices marketed and distributed by
the Sony Entities to operate on the PS3 under a brand or mark owned by a Sony
Entity, (iv) the PS3, (v) PS3 Games, (vi) the PSP and (vii) PSP Games.
Non-Litigated PlayStation Products specifically do not include Adult Products.
     1.31 “Online Communities” means
     (i) any products and services, other than Excluded Products and Consumer
Products, provided through online communities designed and marketed by a Sony
Entity under a brand or mark owned by a Sony Entity, and
     (ii) any hardware or software (by way of example only, servers), except
Excluded Products and devices (other than First Party Haptic Game Devices that
are marketed and distributed by a Sony Entity to operate on or in conjunction
with a Console under a brand or mark owned by a Sony Entity) containing the
physical means that create tactile sensations that can be felt by the user, used
to support, maintain, or provide such products and services described in
(i) above through those online communities.
     1.32 “Online Communities for PSP/PS3” means
     (i) any products and services, other than Excluded Products and Consumer
Products, provided through online communities designed and marketed by a Sony
Entity under a brand or mark owned by a Sony Entity and accessed through a PS3
or PSP, and

5



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     (ii) any hardware or software (by way of example only, servers), except
Excluded Products and devices (other than First Party Haptic Game Devices that
are marketed and distributed by a Sony Entity to operate on or in conjunction
with a PlayStation Console under a brand or mark owned by a Sony Entity)
containing the physical means that create tactile sensations that can be felt by
the user, used to support, maintain, or provide such products and services
described in (i) above through those online communities. The PlayStation Network
is an example of Online Communities for PSP/PS3.
     1.33 “Patents-in-Suit” means U.S. Pat. Nos. 6,424,333 and 6,275,213.
     1.34 “PlayStation Consoles” means the PS1, PS2, PS3 and PSP.
     1.35 “PlayStation Games” means PS3 Games, PSP Games, Games-in-Suit and
Games other than the Games-in-Suit that are designed and marketed by a Sony
Entity or a third party to operate on the PS1 or PS2 and marketed and
distributed under a brand or mark owned by a Sony Entity or such third party.
     1.36 “Preexisting Products” means any finished products or services of the
Sony Entities or Game Developers that are released under Section 2.1(a) and were
first commercially distributed to end users prior to the Effective Date, to the
extent not covered by the license under section 2.1(c). Component parts that are
not incorporated in a finished product are not Preexisting Products.
     1.37 “PS1” means all versions of the computer game Console marketed and
distributed by the Sony Entities under any of the marks “PlayStation,”
“playstation 1,” “PS,” “PS one,” or “PS1,” or any other marks substantially
similar to the foregoing, that natively runs Games specifically designed for the
original “PlayStation” computer entertainment platform as first released in each
respective country. PS1 does not include PSP, PS2 or PS3 or any other gaming
platform.
     1.38 “PS2” means all versions of the computer game Console marketed and
distributed by the Sony Entities under any of the marks “PlayStation 2,”
“playstation 2,” “PSX,” or “PS2,” or any other marks substantially similar to
the foregoing, that natively runs Games specifically designed for the original
“PlayStation 2” computer entertainment platform as first released in each
respective country. PS2 does not include PSP, PS1 or PS3 or any other gaming
platform.
     1.39 “PS3” means all versions of the computer game Console marketed and
distributed by the Sony Entities under any of the marks “PLAYSTATION 3,”
“playstation 3,” or “PS3,” or any other marks substantially similar to the
foregoing, that natively runs Games specifically designed for the original
“PLAYSTATION 3” computer entertainment platform as first released in each
respective country. PS3 does not include PSP, PS1 or PS2 or any other gaming
platform.
     1.40 “PS3 Games” means Games that (i) are marketed and distributed by a
Sony Entity or a Game Developer to operate on the PS3, (ii) are marketed and
distributed under a brand or mark owned by a Sony Entity or such Game Developer,
and (iii) are not an Adult Product.

6



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     1.41 “PSP” means all versions of the computer game Console marketed and
distributed by the Sony Entities under any of the marks “PlayStation Portable,”
“playstation portable,” or “PSP,” or any other marks substantially similar to
the foregoing, that natively runs Games specifically designed for the original
“PlayStation Portable” computer entertainment platform as first released in each
respective country. PSP does not include PS1, PS2 or PS3 or any other gaming
platform and does not have Haptic Capability.
     1.42 “PSP Games” means Games that (i) are marketed and distributed by a
Sony Entity or a Game Developer to operate on the PSP, (ii) are marketed and
distributed under a brand or mark owned by a Sony Entity or such Game Developer,
and (iii) are not an Adult Product.
     1.43 “Royalty Bearing Product” shall be as defined in Section 5.4(b).
     1.44 “Sony Entities” means Sony Corporation, SCEA, SCEI, and each of their
Affiliates. “Sony Entity” means any of those Entities.
     1.45 “Sony Patents” means all patents that have issued as of the Effective
Date, or that may issue during the Capture Period, and all patent applications
filed or that claim a priority date (including continuations-in-part) prior to
the Effective Date or during the Capture Period, in any country in the world,
which are owned or licensable by the Sony Entities, and with respect to which
the Sony Entities have the right to grant the covenant not to sue of the scope
granted herein to Immersion and its Affiliates, without payment of royalties or
other consideration to a third party. Sony Patents shall not include any patents
of a surviving Entity following a Change of Control of a Sony Entity (except in
the case of an acquisition by another Sony Entity), but shall include patents of
the Sony Entities that qualified as a Sony Patent before consummation of such
Change of Control of the relevant Sony Entity and that are held by such
surviving Entity after consummation of such Change of Control.
     1.46 “Term” means the period commencing on the Effective Date and ending on
the date that the last of the Non-Litigated Patents expires.
     1.47 “Third Party Haptic Game Device” means a Haptic Game Device that is
marketed and distributed by a third party to operate on or function in
conjunction with a Console under a brand or mark owned by such third party.
2. Immersion Obligations
     2.1 Licenses and Release.
     (a) Release Prior to the Effective Date. Excepting the Litigated
PlayStation Products, subject to the terms of this Agreement as of the Effective
Date, Immersion, on behalf of itself and its Affiliates, hereby irrevocably
releases and discharges the Sony Entities, Game Developers, OEMs, resellers,
distributors and customers, from any and all claims, counterclaims, demands,
liabilities, suits, debts, and causes of action, whether known or unknown, for
alleged direct or indirect infringement of any of the Immersion Patents with
respect to any products and

7



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
services other than Adult Products that had been made, or were made, used,
imported, exported, leased, licensed, offered for sale, sold or otherwise
transferred or disposed of by or for Sony Entities, or by or for Game Developers
(but only as to the products set forth in Section 1.16 above (“Game Developer”
definition)), before the Effective Date.
     (b) Covenant Not to Sue on Certain Released Products. Subject to the terms
of this Agreement, Immersion, on behalf of itself and its Affiliates, hereby
covenants not to sue on or assert against Game Developers and the Sony Entities,
their OEMs, resellers, distributors and customers, any and all claims,
counterclaims, demands, liabilities, suits, debts, and causes of action for
alleged direct or indirect infringement of any of the Immersion Patents with
respect to units of Preexisting Products shipped or provided after the Effective
Date.
     (c) License to the Sony Entities. Subject to the terms of this Agreement,
Immersion, on behalf of itself and its Affiliates, hereby grants to the Sony
Entities a worldwide, non-transferable, non-exclusive, license under the
Immersion Patents
     (i) to use, develop, have developed, manufacture and have manufactured, and
     (ii) to sell, offer for sale, lease, import, or distribute, either itself
or through third parties, in all cases for acts taken after the Effective Date,
the Litigated PlayStation Products, Non-Litigated PlayStation Products, and
Online Communities for PSP/PS3 (collectively, the “Licensed Products”).
     (d) License to Sony Entities Regarding Third Party Haptic Game Devices.
Subject to the terms of this Agreement, Immersion, on behalf of itself and its
Affiliates, hereby grants to the Sony Entities a worldwide, non-transferable,
non-exclusive, license under the Immersion Patents to use, develop, manufacture,
sell, offer for sale, lease, import, and distribute, either themselves or
through third parties, after the Effective Date, (i) the PlayStation Consoles
and (ii) First Party Haptic Game Devices and PlayStation Games, to the extent
the foregoing products also operate in conjunction with Third Party Haptic Game
Devices designed, marketed, and distributed to operate on or in conjunction with
a PlayStation Console. The foregoing license does not extend to Non-PlayStation
Console Haptic Game Devices (i.e., Haptic Game Devices that are designed,
marketed, or distributed to operate on or in conjunction with any Console or
device other than the PlayStation Consoles) operating in conjunction with any
PlayStation Games or First Party Haptic Game Devices. The foregoing license also
does not extend to Haptic Game Devices operating in conjunction with Games,
First Party Haptic Game Devices or Third Party Haptic Game Devices that are
designed, marketed, or distributed to operate on or in conjunction with any
Console or device other than the PlayStation Consoles.
     (e) License to Game Developers. Subject to the terms of this Agreement,
Immersion, on behalf of itself and its Affiliates, hereby grants to Game
Developers (but only as to the products set forth in Section 1.16 above (“Game
Developer” definition)) a worldwide, non-transferable, non-exclusive, license
under the Immersion Patents to use, develop, manufacture, sell, offer for sale,
lease, import, and distribute, either themselves or through third parties, after
the Effective Date, PlayStation Games, including operation of such PlayStation
Games in

8



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
conjunction with Haptic Game Devices designed, marketed, and distributed to
operate on or in conjunction with a PlayStation Console. The foregoing license
does not extend to Non-PlayStation Haptic Game Devices (i.e., Haptic Game
Devices that are designed, marketed or distributed to operate in conjunction
with Games that are designed, marketed, and distributed to operate on or in
conjunction with any Console or device other than the PlayStation Consoles)
operating in conjunction with PlayStation Games.
     (f) Backward Compatibility Through Emulation of a PlayStation Console.
Subject to the terms of this Agreement, Immersion, on behalf of itself and its
Affiliates, hereby grants to the Sony Entities a worldwide, non-transferable,
non-exclusive, license under the Immersion Patents to include in future Consoles
(that is, other than PlayStation Consoles) software, firmware or hardware to the
extent it enables such future Console to execute by emulation PlayStation Games,
including operation of those Games in conjunction with Haptic Game Devices that
are designed, marketed, and distributed to operate on or in conjunction with a
PlayStation Console. The foregoing license does not include any rights with
respect to Games that are not PlayStation Games, or any rights with respect to
their use or operation in conjunction with any Haptic Game Devices.
     (g) Reservation of Rights. None of the foregoing licenses or covenants set
forth in this Section 2.1 grant any third party, including without limitation
any consumer end user, any rights with respect to any Third Party Haptic Game
Device that is used, developed, manufactured, sold, offered for sale, leased,
imported or distributed without license from Immersion and that is operated or
used with any other product or service.
     (h) Effect of Termination as a Sony Entity. Although the releases,
discharges, licenses and covenants not to sue set forth in this Section 2.1
terminate with respect to a particular Entity when that Entity ceases to be a
Sony Entity, the releases, discharges, licenses and covenants not to sue in this
Section 2.1 shall remain effective with respect to that Entity’s aforementioned
activities before the date on which such Entity ceased to be a Sony Entity, and
that Entity will continue to be bound by the provisions of Section 9.5
(Confidentiality).
     (i) Waiver of Section 1542. In granting the releases contained in this
Section 2.1, Immersion and its Affiliates and their respective officers,
directors, employees, attorneys, and agents waive whatever rights they might
otherwise have under section 1542 of the California Civil Code, which provides
that, “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him, must have materially affected his settlement with the
debtor.”
     2.2 No Rights With Respect to Excluded Products. Except to the extent
encompassed by the release set forth in Section 2.1(a) above, no rights of any
kind, including but not limited to any license (express or implied), release or
covenant not to sue, are granted under this Agreement for Excluded Products or
Consumer Products.

9



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
3. Retention of Rights by Immersion
     Except as expressly provided in this Agreement, Immersion retains all
right, title and interest in and to the Immersion Patents and reserves all
rights not expressly granted herein. Nothing in this Agreement shall be
construed as granting by implication, estoppel, or otherwise any licenses,
rights or releases under patents or other intellectual property rights of
Immersion or its Affiliates other than as expressly granted herein. For the
avoidance of doubt, and without limiting the foregoing, nothing in this
Agreement is intended to, or does, restrict or otherwise abridge Immersion’s
right or ability to enforce any of its intellectual property against any third
party that manufactures, uses, sells, offers for sale, imports, exports, leases,
licenses, distributes or otherwise transfers or disposes of any product or
service that is not the subject of a license from Immersion, including without
limitation any unlicensed Haptic Game Device or the combination of a Licensed
Product with another product or service to form a combination not expressly
licensed under this Agreement, and Immersion grants no license, right, release
or covenant not to sue to any such third party under this Agreement.
4. [****] Option for Additional License
     [****]
     4.2 Option to Obtain a License With Respect to the Gaming Field of Use.
Immersion, on behalf of itself and its Affiliates, grants to the Sony Entities
an option to obtain from Immersion, on the terms and conditions set forth in
this Section 4.2 and Section 5.3 below, a worldwide, non-transferable, royalty
bearing, non-exclusive license to the Sony Entities and Game Developers under
the Immersion Patents to (1) use, develop, have developed, manufacture, have
manufactured and (2) sell, offer for sale, lease, import, or distribute, either
themselves or through third parties, in all cases for acts taken after the date
of exercise, (i) any product or service in the Gaming Field of Use that provides
tactile sensations to the user or the commands, functions or operations that
provide tactile sensations to the user and (ii) any Online Community (but with
respect to Game Developers, only as to the products set forth in Section 1.16
above (“Game Developer” definition)), in each case that is marketed and
distributed by a Sony Entity under a brand or mark owned by a Sony Entity. To
exercise the option of this Section 4.2, a Sony Entity shall give Immersion
written notice of such exercise, referencing this Section 4.2, and Immersion
shall be paid the exercise fee required in Section 5.3 below. The license set
forth in the option of this Section 4.2 shall not become effective until
Immersion and the Sony Entity exercising the option on behalf of the Sony
Entities have executed a written agreement embodying the additional terms and
conditions of the license and the exercise fee set forth in Section 5.3 below
has been paid. The Parties shall negotiate and execute such written agreement
without undue delay.
     4.3 Expiration of Options and Disputes Related to Options.
          (a) Notice of Belief of Infringement. If Immersion believes in good
faith that [****] then Immersion shall notify the relevant Sony Entities in
writing [****] The notified Sony Entities shall have a period of thirty
(30) days after receipt of

10



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
such notice to analyze Immersion’s claims. Thereafter during an additional
thirty (30) day period, representatives of Immersion and the notified Sony
Entities shall meet to discuss in good faith [****] the representatives shall
also work in good faith to reach agreement within such thirty (30) day period
[****] If at the end of the thirty (30) day discussion period, [****] then the
parties will submit such dispute to binding arbitration to be conducted in
accordance with the procedures set forth in Section 4.3(a) below and the
following steps:
               [****]
          (b) Further Notices of Belief of Infringing Products. In the event
that the Sony Entities exercise the option set forth in Section 4.2, and
Immersion thereafter believes in good faith that products or services of the
Sony Entities fall within the license granted by the exercised option but
Immersion and the relevant Sony Entities [****] then the procedures set forth in
Section 4.3(a) above shall be followed [****]
          (c) Dispute Resolution Procedure. In the event of a dispute with
respect to which arbitration is required in accordance with the provisions of
Section 4.3(a), the parties shall submit such dispute to binding arbitration in
San Francisco, CA, in accordance with: (i) the Federal Arbitration Act;
(ii) then current commercial arbitration rules and regulations of the American
Arbitration Association (the “AAA”), and; (iii) the terms and conditions of this
Agreement. The terms of this Agreement shall control in the event of any
inconsistency between it and the AAA rules. The arbitration shall be conducted
in the English language. The parties shall mutually agree upon an arbitrator
with substantial experience in patent law, and in the event that they cannot
agree to an arbitrator within ten (10) days of filing of the dispute with the
AAA, the AAA shall select an appropriate arbitrator with substantial experience
in patent law. The decision of the arbitrator on any dispute submitted to
arbitration shall follow applicable substantive law and be in writing setting
forth the findings of fact and law and the reasons supporting the decision. Such
decision shall be final and binding upon the parties. Judgment upon any
arbitration award may be entered in any court having competent jurisdiction.
After a demand for arbitration is made, each party may conduct eight
(8) depositions and may further request discovery through up to thirty
(30) document requests, up to twenty-five (25) written interrogatories, and up
to fifty (50) requests for admissions. The arbitrator may, on application by
either party, authorize additional discovery in the arbitrator’s discretion in
order to avoid injustice.
          (d) No Other Obligations [****] The Parties shall have no obligation
[****] other than those expressly set forth in Sections 4.3(a) and 4.3(b).
Without limiting the generality of the previous sentence, the Parties shall have
[****] except to the limited extent set forth in Section 4.3(a) above with
respect to an initial determination of whether [****]
     4.4 Distribution of Products Not Having Haptic Capability. The Parties
agree that the sale or distribution by the Sony Entities of products in the
Gaming Field of Use that provide tactile sensations to users only by virtue of
being used with a Third Party Haptic Game Device or

11



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
other third party device will not require the Sony Entities to exercise the
option in Section 4.2 to cover such products or the use thereof with any Third
Party Haptic Game Device or such other third party device.
5. Payments By and Obligations of the Sony Entities
     5.1 Covenants of the Sony Entities. The Sony Entities covenant as follows:
          (a) That none of the Sony Entities will sue Immersion or any of its
Affiliates on any Sony Patent related to Haptic Capability based on the
manufacture, use, sale, offer for sale, lease, importation, or distribution by
Immersion or any of its Affiliates of any product or service, except for any
Immersion Foundry Product. The foregoing covenant will terminate with respect to
a particular Entity when such Entity ceases to be an Affiliate of Immersion, or
when Immersion becomes the subject of a Change of Control; provided, however,
the covenant shall remain effective with respect to that Entity’s or Immersion’s
(as applicable) aforementioned activities before the date on which such Entity
ceased to be an Affiliate of Immersion or Immersion underwent the Change of
Control, and such Entity will continue to be bound by the provisions of
Section 9.5 (Confidentiality). In addition, the covenant set forth in this
Section 5.1(a) will terminate in the event that Immersion sues a Sony Entity for
patent infringement on an Adult Product, Consumer Product, Foundry Product,
Medical Product, Automotive Product, Industrial Product, Mobility Product or
Gambling Product, but only with respect to products or services within the
market for the type of product or service (i.e., Adult Product, Consumer
Product, Foundry Product, Medical Product, Automotive Product, Mobility Product
or Gambling Product) that was the subject of Immersion’s claims. In any event
the Sony Entities shall be free to assert any defenses with respect to the
patents sued upon or arbitrated, including but not limited to defenses of
invalidity and unenforceability of such patents. Except to the extent
encompassed by the covenant set forth in this Section 5.1(a), no rights of any
kind, including but not limited to any license (express or implied), release or
covenant not to sue, are granted to Sony Patents under this Agreement.
          (b) That none of the Sony Entities will take any action to assist,
encourage, participate in, or otherwise aid ISLLC in any lawsuit against
Immersion except, and only to the extent, as may be required by law.
     5.2 Covenant of Good Faith and Fair Dealing and Freedom of Control for Sony
Entities. The Parties acknowledge that Immersion, as part of its business
licenses its intellectual property, including to third parties who manufacture,
sell or otherwise distribute devices with Haptic Capability. The Parties also
acknowledge that the Sony Entities must have freedom of control over their
Gaming Field of Use business, including control over their Consoles, Haptic Game
Devices and Games and which peripherals they choose to license for use with
their Consoles. Subject to and in the context of the foregoing acknowledgements,
the Sony Entities will exercise their freedom of control and their licensing of
peripherals under a covenant of good faith and fair dealing. Notwithstanding the
foregoing, the Sony Entities shall in no way be prohibited from taking steps to
enforce any patents or other intellectual property rights of the Sony Entities
against third parties. Furthermore, nothing in this Agreement shall be construed
to

12



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
require any of the Sony Entities to include Haptic Capability in any Console,
Haptic Game Device or Game, nor to license or allow any particular Entity to
create products, whether licensed by Immersion or not, compatible with any
Console. This Section 5.2 is not intended and does not of itself constitute a
grant, express or implied, to the Sony Entities of any license or other rights
under Immersion’s intellectual property.
     5.3 Payment for Covenants and Licenses. As partial consideration for the
covenants and licenses set forth in Sections 2.1(b), 2.1(c), 2.1(d), 2.1(e), and
2.1(f) above, SCEA and SCEI agree to pay to Immersion on the last day of each
calendar quarter for twelve (12) calendar quarters beginning on March 31, 2007
and ending on December 31, 2009, the sum of One Million Eight Hundred
Seventy-Five Thousand dollars (US$1,875,000) per quarter (for a total of
Twenty-two Million Five Hundred Thousand dollars (US$22,500,000)) by wire
transfer to the following account:

     
Name of Bank:
  Wells Fargo Bank, N.A.
 
   
ABA #:
  #121000248
 
   
Account:
  #[****]
 
   
Attention:
  Immersion Corp. [****]

[****]
     5.4 Payment for Licenses in Section 4.2. In the event that the Sony
Entities exercise the option set forth in Section 4.2 above, Immersion shall be
paid the following:
          (a) Exercise Fee. Within thirty (30) days of the issuance of written
notice to Immersion by a Sony Entity electing to exercise the option of
Section 4.2, Immersion shall be paid a non-refundable, one-time exercise fee
[****] in order to exercise rights under Section 4.2. [****]
          (b) Royalties. In addition to the exercise fee, the Sony Entities
shall pay to Immersion royalties in the amount of [****] for each unit of a
device that contains the physical means, including but not limited to actuators,
magnets, coils, audio or chemical means, that create tactile sensations that can
be felt by the user and is covered by at least one Immersion Patent in the
country or area where such unit is manufactured, sold, used or distributed by or
on behalf of a Sony Entity to a distributor, dealer, sales channel, customer,
end user, or other third party (a “Royalty-Bearing Product”). In the event of a
distribution of one or more Royalty-Bearing Products together in a bundle, the
Sony Entities shall owe Immersion a royalty for each such Royalty Bearing
Product in the bundle, regardless whether the products making up the bundle are
separately priced or separately offered apart from the bundle, but only for the
Royalty Bearing Products in the bundle. For example, if a Sony Entity
distributes a Console, Game, and Haptic Game Device together in a bundle,
whether for a single price or otherwise, the Sony Entities shall only owe
Immersion one [****]

13



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
royalty, on the Haptic Game Device, and shall not owe a royalty for the Console
or Game in the bundle. A royalty shall accrue to Immersion upon the distribution
of each unit of a Royalty Bearing Product by or on behalf of a Sony Entity to a
distributor, dealer, sales channel, customer, end user, or other third party,
regardless of when, or if, a Sony Entity gets paid for such unit. No royalty
shall be due upon the resale or further distribution of a unit of a Royalty
Bearing Product for which a royalty has been paid to Immersion hereunder.
     5.5 Payment of Royalties, Reports, and Audit
          (a) Reporting and Payment of Royalties. Within forty-five (45) days
after the close of each calendar quarter, any Sony Entity that is distributing
Royalty Bearing Product shall issue a written report to Immersion detailing
(i) the total number of each type of Royalty Bearing Products, including the
Sony Entity’s SKU or similar number for each type of product, that were
distributed during such quarter and for which a royalty is due to Immersion
hereunder and (ii) a computation of the royalties due hereunder with respect to
the foregoing. Payment of all such royalties shall be made in full no later than
the time such report is due.
          (b) Interest on Overdue Royalties. Immersion shall be paid prorated
interest charges on overdue royalty payments hereunder at the rate of the lesser
of (i) one percent (1%) per month or (ii) the highest rate allowed by applicable
law.
          (c) Records and Audit. Each Sony Entity that is distributing Royalty
Bearing Product shall keep true and accurate records and books of account
containing all data reasonably required for the computation and verification of
royalties to be paid as provided herein. Such records and books shall be
retained by such Sony Entities for a period of at least three (3) years after
the reporting period to which they relate, and shall be made available for
inspection and copying during business hours by an independent auditor chosen by
Immersion and approved by the Sony Entity to be audited (which approval will not
be unreasonably withheld), no more than once per calendar year, upon at least
twenty (20) days advance written notice. Any and all non-public information
related to the Sony Entities or their business revealed in the course of such
audit shall be kept confidential, and shall not be disclosed by the auditor to
anyone other than employees or professional advisors of Immersion who have a
reasonable need to know in connection with such audit or used for any purpose
other than to the extent reasonably necessary to determine the correctness of
royalty payments made hereunder or to enforce rights under this Agreement. In
the event such an audit reveals an underpayment by any Sony Entity, such Sony
Entity will promptly remit any underpayment to Immersion but in any event no
later than thirty (30) days after the date of the notice from Immersion or the
auditor, reasonably describing the basis of the belief that Immersion has been
underpaid, including any other relevant data used in the calculation. Immersion
shall pay for the reasonable expenses and costs of any such audit, provided
however, that should it be determined that the amount of royalties due Immersion
hereunder has been under-reported or underpaid by more than five percent (5%)
for any applicable reporting period, then the Sony Entities shall reimburse
Immersion for the full reasonable cost of such audit.

14



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
6. Indemnity
     6.1 Indemnity. [****] will defend and indemnify and hold [****] harmless
from any damages, liabilities, judgments, losses, costs and expenses (including
court costs, reasonable attorneys’ fees and license fees) suffered or incurred
[****] after the Effective Date with respect to any claim asserted against
[****] provided that (i) [****] notify [****] promptly in writing of such claim,
(ii) it has been adjudicated that [****] has the right to bring such claim
against [****], (iii) [****] allow [****] to have control, in consultation with
[****] named in the suit, over the defense and settlement of the claim (except
that if such settlement would require [****] to pay any amount, whether because
of operation of the limitation of liability set forth in Section 6.2 below or
otherwise, the written approval of [****] must be received) and do not enter
into any kind of settlement or agreement with respect to such claim without the
advance written consent of [****], and (iv) [****] provide [****] with the
authority, information and assistance that [****] deems reasonably necessary for
the settlement of the claim. [****]
     [****]
7. Representations and Warranties
     7.1 Mutual Representations and Warranties. Each Party represents and
warrants, solely to and for the benefit of the others, that:
          (a) it has the full right, power and authority to enter into this
Agreement and perform its obligations hereunder and to grant its respective
licenses and covenants as set forth herein;
          (b) its performance of this Agreement shall not conflict with or
result in a breach or violation of any of the terms or provisions or constitute
a default under any other agreement by which it is bound or to which its assets
are subject; and
          (c) when executed and delivered, this Agreement shall constitute a
legal, valid and binding obligation enforceable against it in accordance with
its terms.
     7.2 Disclaimers. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 7.1 ABOVE, THE
IMMERSION PATENTS ARE PROVIDED “AS IS” AND WITHOUT WARRANTY OF ANY KIND. EACH
PARTY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT. Without limiting the generality of the
preceding sentence, Immersion makes no express or implied warranty (a) as to the
validity, enforceability or scope of any Immersion Patent, or the applicability
of any such patent to any product, or (b) that any product or service made,
used, sold, offered for sale, imported or distributed under any license or
covenant in this Agreement is or will be free from infringement of any rights of
third parties. Nothing in this Agreement shall be construed: (i) to require
Immersion or its Affiliates to file any patent

15



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
application; (ii) as a warranty that Immersion or its Affiliates will be
successful in securing the grant of any patent or any reissue or extensions
thereof, and (iii) to require Immersion or any of its Affiliates to pay any
maintenance fees or to take any other steps to maintain Immersion’s or its
Affiliates’ patent rights.
8. Limitation of Liabilities
NEITHER PARTY WILL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR SPECIAL DAMAGES RELATING TO THIS AGREEMENT, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT TO THE EXTENT ANY OF THE
FOREGOING CONSTITUTE THE MEASURE OF DAMAGES FOR INFRINGEMENT OF A PARTY’S
INTELLECTUAL PROPERTY RIGHTS UNDER APPLICABLE LAW.
9. General
     9.1 Entire Agreement. This Agreement and its Exhibits constitute the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all promises or understandings made prior to or contemporaneously
herewith with respect to such subject matter.
     9.2 Severability. In the event that any provision of this Agreement is
deemed invalid, unenforceable or void by a final, non-appealable judgment of a
court of competent jurisdiction in a proceeding initiated by a third party, the
remainder of this Agreement shall be interpreted to the extent possible to
effect the overall intention of the Parties at the Effective Date.
     9.3 Multiple Counterparts. This Agreement may be executed in counterparts,
including by exchange of facsimile signatures or electronic PDF files, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.
     9.4 Modification. This Agreement may not be amended, modified or altered in
any way, except in a writing identified as such and signed by all Parties
hereto.
     9.5 Confidentiality. From and after the Effective Date, the terms and
conditions, but not the existence, of this Agreement shall be treated as
confidential by the Parties, and neither Party shall disclose the terms or
conditions of this Agreement without the prior written consent of the other
Party, except that a Party may make any of the following disclosures without
prior written consent of the other Party:
     (a) to any governmental or regulatory body including any stock exchanges
having jurisdiction and/or regulatory obligations specifically requiring such
disclosure;
     (b) in response to a valid subpoena or as otherwise may be required by law;
     (c) for the purposes of disclosure in connection with the Securities
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the

16



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Securities and Exchange Commission, or any other filings, reports or disclosures
that may be required under applicable laws or regulations; provided that before
such disclosure the Party making the disclosure shall use its commercially
reasonable efforts to redact portions of this Agreement to the extent permitted
by applicable law and regulations. To the extent one Party makes a disclosure of
terms of this Agreement in accordance with this clause (c), the other Party
shall be free to disclose the same terms of this Agreement in its own filings,
reports or disclosures that may be required under applicable laws or
regulations;
     (d) to a Party’s accountants, legal counsel, tax advisors, auditors and
other financial and legal advisors;
     (e) as required during the course of litigation and subject to protective
order; provided, however, that any production under a protective order would be
protected under an “Attorney Eyes Only” or higher confidentiality designation;
     (f) in confidence, in connection with a proposed merger, acquisition or
similar transaction; and
     (g) in confidence by the Sony Entities, to their Game Developers, but only
with respect to the terms and conditions applicable to such Game Developers’
rights hereunder.
     9.6 Publicity. The Parties shall issue, at approximately 1:30 p.m. Pacific
Time on March 1, 2007, the mutually agreed joint press release attached hereto
as Exhibit A. Neither Party will issue any other press release or any other
announcement regarding this Agreement or the relationship contemplated herein
unless both Parties consent in advance to any proposed release in writing. Nor
will either Party disclose any term of this Agreement for purposes of promotion,
or offer for sale, of any product or service of a Party to a third party. The
Parties shall direct their representatives not to make any disclosures of the
terms of this Agreement except as permitted herein.
     9.7 Notices. Any notices given hereunder shall be in writing, will
reference this Agreement and will be deemed given when: (i) when sent by
confirmed facsimile; (ii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iii) one (1) day
after written verification of receipt from a commercial overnight carrier. All
communications will be sent to the addresses set forth below or such other
addresses as may be designated by a Party by giving written notice to the other
Party pursuant to this Section 9.7:
     Notices to Immersion:
Immersion Corporation
801 Fox Lane
San Jose, CA 95131
Attention: General Counsel
Fax: (408) 467-1901

17



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     Notices to the Sony Entities:
Sony Computer Entertainment America Inc.
919 East Hillsdale Blvd., 2nd Floor
Foster City, CA 94404
Attention: SCE Group General Counsel
Fax: (650) 655-8042
     With a copy to:
Sony Corporation
Intellectual Property Division
IP Alliance & Licensing Department
1-7-1 Konan, Minato-ku
Tokyo 108-0075
Japan
Attention: General Manager
Fax: 81-3-6748-3544
     9.8 Non-Waiver. The waiver of any breach of any provision of this Agreement
shall not be deemed to be a waiver of any other breach of the same or any other
provision of this Agreement.
     9.9 Non-Agency. Nothing contained in this Agreement or the performance
thereof is intended to or shall be construed to create any relationship of
agency, partnership or joint venture between or among the Parties.
     9.10 Enforcing Patents. Nothing in this Agreement shall be construed as an
agreement by Immersion to bring actions or suits against third parties for
infringement of the Immersion Patents, or conferring any right to the Sony
Entities to bring actions or suits against third parties for infringement of the
Immersion Patents.
     9.11 Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party, which the other Party may grant or deny in
its sole discretion, except that either Party may assign this Agreement without
the other Party’s written consent in connection with a Change of Control of such
Party. The assigning Party shall give the other Party written notice of such
assignment within thirty (30) days after consummation of such Change of Control.
Any attempted or purported assignment or delegation by a Party in violation of
this Section 9.11 shall be null and void. Subject to the foregoing, this
Agreement shall be binding upon, and shall inure to the benefit of, the Parties
and their respective successors and permitted assigns. Notwithstanding anything
to the contrary in this Agreement, in the event of any permitted assignment by a
Party pursuant to this Section 9.11, in no event will the assignee be deemed to
have released any claims other than the claims of the assigning Party (i.e. Sony
Entity or Immersion) which are expressly released by the assigning Party
hereunder. If either

18



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Party is acquired by a third party, in no event will that third party be deemed
to have released any claims that it possessed prior to the acquisition that are
independent of or unrelated to the acquired Party and that are the subject of
this Agreement. Nothing in this provision shall restrict or prevent Immersion or
its Affiliates from transferring, assigning or licensing any of the Immersion
Patents without prior written notice or consent of the Sony Entities, but
subject to the benefits granted hereunder.
     9.12 Governing Law and Venue. This Agreement will be governed by and
construed in accordance with applicable federal law and the internal laws of the
State of California without regard to or application of choice of law rules or
principles. Each Party consents to exclusive jurisdiction and venue in the
federal courts sitting in San Francisco County, California, unless no federal
subject matter jurisdiction exists, in which case each Party consents to
exclusive jurisdiction and venue in the Superior Court of San Francisco County,
California. Each Party waives all defenses of lack of personal jurisdiction and
forum non-conveniens with respect to the preceding named courts.
     9.13 Cumulation. All rights and remedies enumerated in this Agreement will
be cumulative and none will exclude any other right or remedy permitted herein
or by law.
     9.14 Representation by Counsel. Each of the Parties acknowledges that it
has been represented by counsel in connection with the negotiation, drafting and
execution of this Agreement. The language used in this Agreement shall be deemed
to be language chosen by all Parties to express their mutual intent, and no rule
of strict construction against any Party shall be applied to any term or
provision hereof.
     9.15 Captions. The captions to the sections or subsections of this
Agreement are solely for the convenience of the Parties, are not a part of this
Agreement, and shall not be used for the interpretation of, or determination of
the validity of, this Agreement or any provision hereof. Where the singular is
used in this Agreement, the same shall be construed as meaning the plural where
the context so admits or requires and the converse shall hold as applicable.
     9.16 Duration. This Agreement shall expire on the last day of the Term.
     9.17 Termination of Licenses and Covenants Not to Sue.
          (a) By Immersion Upon Certain Occurrences. The licenses and covenants
set forth in Sections 2.1(b), 2.1(c), 2.1(d), 2.1(e), and 2.1(f) may be
terminated by Immersion upon twenty (20) days written notice to the Sony
Entities in the event of the occurrence of any of the following:
               (i) If any of the Sony Entities or a third party acting on behalf
of the Sony Entities, challenges or disputes the validity or enforceability of
any of the Immersion Patents in any judicial or administrative proceeding, other
than an arbitration as expressly set forth in Section 5.1(a); notwithstanding
the foregoing, in the event that Immersion or an Affiliate of Immersion or a
third party acting on any of their behalf initiates a patent infringement
lawsuit

19



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
against any of the Sony Entities (and there is no then-current pending action by
the Sony Entities against Immersion or its Affiliates), the foregoing covenant
shall not apply with respect to the patent(s) asserted by Immersion in such
lawsuit;
               (ii) If any Sony Entity breaches any of the covenants set forth
in Section 5.1 above; or
               (iii) If the Sony Entities fail to make any of the payments
required under Section 5.3 above when due, and do not cure such failure within
the ten (10) day period after receipt of written notice from Immersion.
          For the avoidance of doubt, the termination of the licenses set forth
in Sections 2.1(b), 2.1(c), 2.1(d), 2.1(e), and 2.1(f) shall occur automatically
and without further notice upon the expiration of the ten (10) day notice
period, unless, in the case of clause (iii) only, the Sony Entities have cured
the failure to make timely payment within such ten (10) day period.
          (b) By Immersion for Failure to Pay Royalties. In the event that the
Sony Entities exercise the option set forth in Section 4.2 above, the licenses
set forth in Section 4.2 may be terminated by Immersion upon twenty (20) days
written notice to the Sony Entities in the event that the Sony Entities fail to
make any applicable royalty payments in accordance with Sections 5.3 and 5.4
above. For the avoidance of doubt, the termination of such licenses shall occur
automatically and without further notice upon the expiration of the twenty
(20) day notice period, unless the Sony Entities have cured such failure within
such twenty (20) day period.
          (c) By the Sony Entities. The covenants set forth in Section 5.1 above
may be terminated by the Sony Entities upon ten (10) days written notice to
Immersion in the event that Immersion breaches any of the covenants set forth in
Section 2 above. For the avoidance of doubt, the termination of the covenants
set forth in Section 5.1 shall occur automatically and without further notice
upon the expiration of the ten (10) day notice period.
          (d) Effect of Termination. Termination of the licenses and covenants
not to sue by either Immersion or the Sony Entities in accordance with this
Section 9.17 shall not operate to terminate the remaining provisions of this
Agreement, which shall remain in full force and effect throughout the Term. In
addition, no such termination shall affect Immersion’s right to retain or to
collect all payments made or owing from the Sony Entities to Immersion under
this Agreement. Termination shall not operate to revoke the licenses and
covenants for products shipped prior to such termination.
     9.18 No Refund. In order to promote a smooth commercial relationship
between the parties and to minimize the risk of future litigation as between the
Parties, the amount paid by the Sony Entities to Immersion under this Agreement
or otherwise provided to Immersion will not be diminished, and the Sony Entities
shall not be entitled to any credit or refund, in whole or in part, of any
amounts paid hereunder. The Sony Entities agree that they will not bring any
action or make any demands, for any reason, for Immersion to refund, credit or
return, in whole or in part, any sums paid or otherwise provided to Immersion
[****].

20



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     9.19 Recitals and Exhibits. The recitals and exhibits are hereby
incorporated into this Agreement by this reference.
     9.20 No Admissibility. In the event a Party asserts a claim for patent
infringement against another Party, in any such proceeding (whether a lawsuit,
arbitration or otherwise) the royalty rate set forth in Section 5.4(b) above
shall not be admissible for any purpose, nor offered into evidence or otherwise
referred to by any Party. In the event a Party asserts a claim for patent
infringement against another Party, in any such proceeding (whether a lawsuit,
arbitration or otherwise) neither party shall argue the fact that the term
“Haptic Capability” is used in this Agreement or the way in which such term is
used in this Agreement as evidence against the other Party with respect to the
scope of any patent or with respect to any theory of damages or secondary
liability.
     9.21 Survival of Rights in Event of Transfer of Patents. In the event that
Immersion transfers one or more of the Immersion Patents, such transfer shall be
made subject to the license rights granted to the Sony Entities and Game
Developers hereunder with respect to such transferred patents.
[remainder of this page intentionally left blank]

21



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed through its duly authorized representative below.

                      Sony Computer Entertainment America, Inc.       Immersion
Corporation    
 
                   
By:
          By:        
 
                   
Printed Name:
          Printed Name:        
 
                   
Title:
          Title:        
 
                   
 
                    Sony Computer Entertainment, Inc.                
 
                   
By:
                   
 
                   
Printed Name:
                   
 
                   
Title:
                   
 
                   

22



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit A
Joint Press Release
Contacts:
A&R Edelman
Alexandra Skillman
+1 650.762.2842
askillman@ar-edelman.com
Sony Computer Entertainment America
Dave Karraker
+1-650-655-6044
Sony Computer Entertainment Inc.
Corporate Communications
+81-3-6438-8686
Immersion and Sony Computer Entertainment Conclude
Litigation and Enter into Business Agreement
SAN JOSE and FOSTER CITY, Calif., March 1, 2007 (BUSINESS WIRE) ¾ Immersion
Corporation, (Nasdaq: IMMR), a leading developer and licensor of touch feedback
technology, and Sony Computer Entertainment (SCE) today announced the companies
have agreed to conclude their patent litigation at the U.S. Court of Appeals for
the Federal Circuit and have entered into a new business agreement to explore
the inclusion of Immersion technology in PlayStation format products.
“We are pleased to have put this litigation behind us,” said Immersion CEO
Victor Viegas. “Our new business agreement with Sony Computer Entertainment is
specifically intended to enable advanced vibration capability for the benefit of
the PlayStation gaming community. We are happy to provide our technology in this
regard and hope to make technical proposals very soon with respect to use of our
technology in the PlayStation products.”
Immersion will receive the amount of the judgment entered by the District Court,
which includes damages, pre-judgment interest, costs, and interest, in addition
to retaining compulsory license fees ordered by the District Court which were
already paid. Terms of the business agreement between the parties provide SCE
with certain new rights with respect to Immersion’s patent portfolio. Additional
financial terms are not being disclosed. The conclusion of this litigation and
the agreement will have no material impact on Sony’s consolidated earnings
forecast announced on January 30, 2007.
“We look forward to exploring with Immersion exciting new ways to bring the
largest and best range of gameplay experiences to our customers,” said Kazuo
Hirai, President and Group Chief Operating Officer, Sony Computer Entertainment
Inc. “We are very excited about our new partnership with Immersion and the
potential for new and innovative products incorporating their technologies.”

23



--------------------------------------------------------------------------------



 



EXHIBIT 10.37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
About Immersion (www.immersion.com)
Founded in 1993, Immersion Corporation is a recognized leader in developing,
licensing, and marketing digital touch technology and products. Using
Immersion’s advanced touch feedback technology, electronic user interfaces can
be made more productive, compelling, entertaining, or safer. Immersion’s
technology is deployed across automotive, entertainment, industrial controls,
medical training, mobility, and three-dimensional simulation markets.
Immersion’s patent portfolio includes over 600 issued or pending patents in the
U.S. and other countries.
About SCEA
Sony Computer Entertainment America Inc. continues to redefine the entertainment
lifestyle with its PlayStation® and PS one™ game console, the PlayStation®2 and
PLAYSTATION®3 computer entertainment systems and the PSP® (PlayStation®Portable)
system.
Recognized as the undisputed industry leader, Sony Computer Entertainment
America Inc. markets the PlayStation family of products and develops, publishes,
markets and distributes software for the PS one game console, the PlayStation 2
and PLAYSTATION 3 computer entertainment systems and the PSP system for the
North American market. Based in Foster City, Calif. Sony Computer Entertainment
America Inc. serves as headquarters for all North American operations and is a
wholly owned subsidiary of Sony Computer Entertainment Inc.
About SCEI
Recognized as the global leader and company responsible for the progression of
consumer-based computer entertainment, Sony Computer Entertainment Inc.
(SCEI) manufacturers, distributes and markets the PlayStation® game console, the
PlayStation®2 computer entertainment system, the PSP® (PlayStation®Portable)
handheld entertainment system and the upcoming, much-anticipated PLAYSTATION®3
(PS3™) system. PlayStation has revolutionized home entertainment by introducing
advanced 3D graphic processing, and PlayStation 2 further enhances the
PlayStation legacy as the core of home networked entertainment. PSP is a new
handheld entertainment system that allows users to enjoy 3D games, with
high-quality full-motion video, and high-fidelity stereo audio. PS3 is an
advanced computer system, incorporating the state-of-the-art Cell processor with
super computer like power. SCEI, along with its subsidiary divisions Sony
Computer Entertainment America Inc., Sony Computer Entertainment Europe Ltd.,
and Sony Computer Entertainment Korea Inc. develops, publishes, markets and
distributes software, and manages the third party licensing programs for these
platforms in the respective markets worldwide. Headquartered in Tokyo, Japan,
Sony Computer Entertainment Inc. is an independent business unit of the Sony
Group.
Immersion and the Immersion logo are trademarks of Immersion Corporation.
“PlayStation” and “PLAYSTATION” are registered trademarks of Sony Computer
Entertainment, Inc.
All other trademarks are the property of their respective owners.
###

24